       Case 2:18-bk-56958         Doc 12    Filed 12/13/18 Entered 12/14/18 08:25:33               Desc Main
                                            Document     Page 1 of 2
Order 722 (05/18)




        This document has been electronically entered in the records of the United
        States Bankruptcy Court for the Southern District of Ohio.


        IT IS SO ORDERED.



        Dated: December 13, 2018



        ________________________________________________________________

                                  UNITED STATES BANKRUPTCY COURT
                                     SOUTHERN DISTRICT OF OHIO
                                          EASTERN DIVISION

In re Sherry A. Cameron                                 )          Case No. 18-56958
                                                        )          Chapter 7
                                                        )          Judge     Charles M. Caldwell

                    Debtor/s

                    ORDER GRANTING MOTION TO REDEEM A MOTOR VEHICLE (DOC.                            11   )

      This matter is before the court on the Motion to Redeem a Motor Vehicle (the "Motion"). In the
Motion, the Debtor seeks to pay
                                       Ally Financial                                    (the “Creditor”)

$    12,771.00      to redeem a
                               2017 Jeep Patriot Utility 4D Latitude                               (the “Vehicle”).


       The Motion was properly noticed and served, and no responses or requests for hearing were filed, or
any responses filed were subsequently withdrawn.

        Accordingly, the Motion is GRANTED. The Debtor is permitted to redeem the Vehicle by paying the
Creditor the above-mentioned sum within thirty (30) days of the date of entry of this Order. Within thirty (30)
days of the receipt of such payment, the Creditor shall provide to the Debtor the title to the Vehicle with the
Creditor's lien noted as canceled.

        SO ORDERED.

Copies to:



                                                     Page 1 of 2
       Case 2:18-bk-56958    Doc 12   Filed 12/13/18 Entered 12/14/18 08:25:33   Desc Main
                                      Document     Page 2 of 2
Order 722 (05/18)


        Default List
        Creditor Name and Address:

        Ally Financial
        Attn: CEO
        PO Box 8133
        Cockeysville, MD 21030




                                             Page 2 of 2
